Citation Nr: 0822957	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  06-20 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right thumb 
disability.

2.  Entitlement to service connection for a left ankle 
disability.

3.  Entitlement to service connection for residuals of 
pneumonia.

4.  Entitlement to service connection for a chronic rash of 
the arms.

5.  Whether new and material evidence has been presented in 
order to establish service connection for sinusitis.

6.  Entitlement to an increased initial evaluation of 
seasonal allergic rhinitis (claimed as seasonal allergies), 
currently 10 percent disabling.

7.  Entitlement to an increased initial evaluation of a low 
back strain, (claimed as lower back disability), currently 40 
percent disabling.



ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
December 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2005 and May 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina, which denied 
the benefits sought on appeal.

The issues of entitlement to an increased initial evaluation 
of seasonal allergic rhinitis (claimed as seasonal 
allergies), currently 10 percent disabling and entitlement to 
an increased initial evaluation of a low back strain, 
(claimed as lower back disability), currently 40 percent 
disabling are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have a diagnosis of a right thumb 
disability.

2.  The veteran does not have a diagnosis of a left ankle 
disability.

3.  Pneumonia or residuals thereof were not incurred or 
aggravated by any incident of active military service.

4.  The veteran does not have a diagnosis of a chronic rash 
of the arms.

5.  The January 2002 rating decision denying the claim for 
entitlement to service connection for chronic sinusitis is 
final.

6.  The evidence associated with the claims file subsequent 
to the January 2002 rating decision does not relate to an 
unestablished fact necessary to substantiate the claim for 
chronic sinusitis and does not raise a reasonable possibility 
of substantiating the claim.


CONCLUSIONS OF LAW

1.  A right thumb disability was not incurred in or 
aggravated by active military service. 38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 
(2007). 

2. A left ankle disability was not incurred in or aggravated 
by active military service. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2007). 

3.  The criteria for the establishment of service connection 
for pneumonia or residuals thereof are not met. 38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2007). 

4.  A chronic rash of the arms was not incurred in or 
aggravated by active military service. 38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2007). 

5.  Evidence received since the final January 2002 rating 
decision denying the veteran's claim of entitlement to 
service connection for chronic sinusitis is not new and 
material, and the veteran's claim for that benefit is not 
reopened. 38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7104, 
7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.104(a), 3.156, 
3.159, 20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a veteran and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in December 2004, 
January 2005, and April 2007. This letter effectively 
satisfied the notification requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate the claims; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; and, (3) informing the veteran about the information 
and evidence he was expected to provide. Additionally, a May 
2006 and April 2007 letter informed the veteran of how the RO 
assigns disability ratings and effective dates if a claim for 
service connection or an increased rating is granted and 
complies with the holding of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, VA medical treatment records, and lay 
statements from the veteran are associated with the claims 
file. 

The veteran was afforded relevant VA examinations where 
appropriate. See Charles v. Principi, 16 Vet. App. 370 (2002) 
(Observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim."). 

The veteran was not afforded a VA examination for his claimed 
sinusitis. Because the application to reopen his claim is 
presently denied, VA's duty to assist has not attached and 
there is no basis upon which to direct a medical examination. 
38 U.S.C.A § 5103A(d),(g); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003) 
(Holding that VA need not provide a medical examination or 
medical opinion until a claim is reopened); Anderson v. 
Brown, 9 Vet.App. 542 (1996) (Holding that unless new and 
material evidence has been submitted, the duty to assist does 
not attach); see also Woehlaert v. Nicholson, 21 Vet.App. 456 
(Holding that adequacy of VA medical examination mooted upon 
Board's determination that claimant not entitled to reopening 
of claim, and conduct of VA medical examination, when 
claimant had not presented new and material evidence.) 

Specifically with regard to the veteran's application to 
reopen a claim of service connection for sinusitis, the Board 
notes that in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
United States Court of Appeals for Veterans Claims held that 
when a veteran seeks to reopen a previously denied claim, VA 
must examine the bases for the denial in the prior decision 
and advise the veteran what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial. This notification obligation was 
accomplished by way of a letter from the RO to the veteran 
dated in January 2005.

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claims. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.




The Merits of the Claims

Service Connection -Right Thumb, Left Ankle and Pneumonia

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval, or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. That an injury occurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic disability during service, then a showing 
of continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 
C.F.R. §§ 3.307, 3.309. In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service. 38 C.F.R. 
§ 3.303(d).

The service treatment records are negative for any 
complaints, treatment, or diagnosis of a right thumb injury 
or disability. In February 2003, the veteran complained of 
right thumb pain while being treated at Primary Care Plus.  
The veteran stated he had no history of gout or trauma to the 
thumb.  X-rays identified no fracture or other bony 
abnormality. There is no other VA or private medical evidence 
associated with the claims file that indicates any 
complaints, treatment, or diagnosis of a right thumb injury. 

With regard to the claim for a left ankle fracture and 
asserted residuals, service treatment records indicated that 
in December 1974 the veteran sprained his left ankle playing 
basketball.  There are no further complaints, treatment, or 
diagnosis of a left ankle disability. The veteran's 1993 
separation examination is negative for any disabilities of 
the ankles. VA and private medical treatment records show no 
complaints, treatment or diagnosis of a left ankle 
disability.

As to pneumonia, the service treatment records are negative 
for any complaints, treatment, or diagnosis of pneumonia. In 
August 2001, a treatment note from Primary Care Plus 
diagnosed the veteran with pneumonia. A September 2001 
treatment note from Primary Care Plus noted the veteran was 
seen in urgent care the prior week for upper lobe pneumonia, 
now resolved. There is no additional evidence in the medical 
records associated with the claims file concerning 
complaints, treatment, or diagnosis of pneumonia or residuals 
thereof.1

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. § 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary). The law specifically limits entitlement to 
service connection to cases where disease or injury has 
resulted in disability. 38 U.S.C.A. §§ 1110, 1131. Evidence 
must show that the veteran currently has the disability for 
which benefits are being claimed. The evidence in this case 
shows no conclusive evidence of the existence of a right 
thumb disability, a left ankle disabilities, pneumonia or 
residuals thereof and denial of the claims could be warranted 
on the basis that there is no current disability, i.e., there 
is no right thumb disability, left ankle disability, 
pneumonia or residuals thereof. With the absence of a current 
diagnosis, the evidence cannot establish a causal connection 
between the claimed disability and service. See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992). 

Furthermore, even assuming, arguendo, that the appellant's 
alleged right thumb disability, left ankle disability, 
pneumonia or residuals thereof are currently in remission, 
there is no medical evidence of record demonstrating the 
existence of a right thumb disability, a left ankle 
disability, pneumonia or residuals of pneumonia within one 
year after separation from service. See Holbrook v. Brown, 8 
Vet. App. 91 (1995) (The Board has the fundamental authority 
to decide a claim in the alternative.).

Without evidence of a disability during service and either 
competent medical evidence of a nexus or continuity of 
symptomatology, service connection is not warranted.

Entitlement to service connection for a chronic rash of the 
arms.

The veteran contends that he has a chronic rash of his arms, 
which is the result of a rash that he incurred during 
service.  Because there is no competent medical evidence 
indicating that the veteran has a chronic rash of his arms, 
his claim will be denied.

The veteran's service treatment records show that in December 
1986 the veteran was treated for a rash on both arms. The 
veteran was noted to have widespread, small, popular lesions 
which did not itch. The veteran did report the prior to the 
rash, his children had been playing with puppies.  The 
diagnosis was a questionable insect bite. The veteran was 
seen again in December 1986 for the same rash. The diagnosis 
was a probable erythema multiform (allergic reaction). The 
veteran was sent to the Dermatology clinic and Dermatology 
diagnosed erythema multiform secondary to a flu shot. Service 
treatment records are silent for any further complaints, 
treatment or diagnosis of a rash on the veteran's arms. The 
veteran's exit examination was negative for any diagnosis of 
a skin disorder of the arms.

In 2001 the veteran was seen at Primary Care Plus and 
Ravenhill Dermatology Medical Clinic for a complaint of a 
rash on his arms and right wrist.  Diagnoses included 
seborrheic dermatitis and tinea corporis.  

In a May 2006 VA examination, the veteran reported a rash on 
his face, neck and chest which started in the early 1980s and 
which intermittently affected him. The veteran did not 
complain of a rash on his arms. The examiner diagnosed the 
veteran follicular centric papules consistent with 
pseudofolliculitis barbae.  The examiner stated this was not 
a disability caused by military service, but it could be 
exacerbated by military service.  

Between 2001 private treatment notations and the May 2006 VA 
examination, there are no complaints associated with the 
medical records that indicate treatment or diagnosis of a 
rash on the arms.

There is no competent medical evidence of a nexus between the 
veteran's service and his claim of a chronic rash of the 
arms, nor is there any competent medical evidence indicating 
a diagnosis of a chronic rash of the arms within one year of 
the veteran's separation from active duty. By "competent 
medical evidence" is meant in part that which is provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions. 38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992). None of the medical evidence of record 
relates the veteran's claimed chronic rash of the arms to any 
event or incident during active military duty.

Nor is there any evidence of continuity of symptomatology. 
The veteran had one incident of a rash on the arms while in 
service, which was diagnosed as a questionable insect bite or 
probable reaction to a flu shot. The first notation of 
chronic rash of the arms associated with the claims file is a 
2001 medical treatment note. This documentation of record 
occurred approximately 18 years after the veteran's 
separation from service. This gap in evidence constitutes 
negative evidence that tends to disprove the veteran's claim 
that the veteran had an injury in service that resulted in a 
chronic disability or persistent symptoms. See Forshey v. 
West, 12 Vet. App. 71, 74 (1998); aff'd sub nom, Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact). 

As noted, in order for service connection to be granted, 
there must be evidence of a   disability. 38 U.S.C.A. § 1110, 
1131 (West 1991); see Degmetich, supra. 
The evidence in this case shows no evidence of the existence 
of a chronic rash of the arms and denial of the claim could 
be warranted on the basis that there is no current 
disability, i.e., there is no chronic rash of the arms. With 
the absence of a current diagnosis, the evidence cannot 
establish a causal connection between the claimed disability 
and service, and a grant of service connection is not 
appropriate. Brammer, supra. 

Whether new and material evidence has been presented in order 
to establish service connection for sinusitis.

In a January 2002 rating decision, the veteran was denied 
service connection for sinusitis. The veteran did not appeal 
the rating decision and therefore, it is final.  38 U.S.C.A. 
§§ 7104; 38 C.F.R. § 20.1103. In January 2005, the veteran 
filed a claim to reopen entitlement to service connection for 
sinusitis. In order to reopen the claim, the veteran must 
submit new and material evidence. As new and material 
evidence has not been received in regard to this claim, the 
appeal will be denied.

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim. Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease. See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). The 
Board may
not then proceed to review the issue of whether the duty to 
assist has been fulfilled, or undertake an examination of the 
merits of the claim. The Board will therefore undertake a de 
novo review of the new and material evidence issue.

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156. When a veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material." Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers. Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992). In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material. If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999). 
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision." Hodge v. West, 155 F. 3d 
1356, 1363 (Fed. Cir. 1998). If it is determined that new and 
material evidence has been submitted, the claim must be 
reopened. The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.

At the time of the January 2002 decision that denied service 
connection for sinusitis, the evidence of record consisted of 
service treatment records, VA and private medical records, 
and statements by the veteran.  Subsequent to the January 
2002 decision, additional VA and private medical treatment 
records and lay statements by the veteran have been added to 
the claims file. The evidence submitted subsequent to the 
January 2002 rating decision is new, in that it was not 
previously of record. However, the newly submitted evidence 
is not material.

Although the evidence submitted since the final January 2002 
decision demonstrates treatment and diagnoses of sinusitis, 
none of the records provides evidence relating sinusitis to 
service.  Morton v. Principi, 3 Vet. App. 508, 509 (1992); 
Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992).  (Observing 
that evidence of the appellant's current condition is not 
generally relevant to the issue of service connection, absent 
some competent linkage to military service).

Although the veteran maintains that his claimed sinusitis was 
incurred in service, his theory regarding this linkage is not 
competent evidence, and therefore not material. It is well-
established that laypersons, such as the veteran, are not 
qualified to render medical opinions regarding the etiology 
of disorders and disabilities, and his opinion is entitled to 
no weight. Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992). Apart 
from not being material, the veteran's claims are repetitive 
of statements made which were previously considered by VA, 
and are therefore not new.

Thus, the additional evidence received since the January 2002 
rating decision does not relate to an unestablished fact 
necessary to substantiate the claim, nor does it raise a 
reasonable possibility of substantiating the claim. 
Accordingly, the Board finds that the claim for service 
connection for sinusitis is not reopened.

ORDER

Service connection for a right thumb disability is denied.

Service connection for a left ankle disability is denied.

Service connection for pneumonia or residuals thereof is 
denied.

Service connection for a chronic rash of the arms is denied.

New and material evidence has not been submitted and the 
application to reopen the claim of entitlement to service 
connection for sinusitis is denied.


REMAND

This matter is being remanded by the Board in order for the 
veteran to be provided a statement of the case regarding the 
issues of entitlement to an increased initial evaluation of 
seasonal allergic rhinitis (claimed as seasonal allergies), 
currently 10 percent disabling and entitlement to an 
increased initial evaluation of a low back strain, (claimed 
as lower back disability), currently 40 percent disabling.

Service connection for allergic rhinitis (claimed as seasonal 
allergies) was granted in May 2006 and assigned a 
noncompensable disability evaluation effective February 19, 
2004, the date the veteran filed a claim to for service 
connection. In a June 2007 rating decision, the RO increased 
the veteran's disability evaluation from noncompensable to 10 
percent disabling, effective January 23, 2007, the date the 
RO stated the veteran had applied for an increased rating.  

Service connection for a low back strain was granted in May 
2006 and assigned a disability evaluation of 10 percent 
effective February 19, 2004, the date the veteran filed a 
claim to reopen for service connection.  In a June 2007 
rating decision, the RO increased the veteran's disability 
evaluation from 10 percent disabling to 40 percent disabling, 
effective January 23, 2007, the date the RO stated the 
veteran had applied for an increased rating.

In a VA Form 9 received by the RO June 23, 2006, the veteran 
expressed disagreement "all issues addressed in all letters 
and documents I received from the Department of Veterans 
Affairs." The veteran indicated his wished to continue his 
appeal regarding all issues addressed in his "June 2006 
service of due process and the subsumed May 2006 statement of 
the case."  

The Board finds that the veteran has filed a timely notice of 
disagreement with regard to the above referenced claims, and 
the veteran did not withdraw his appeal as to the two rating 
issues, following the June 2007 rating decision. AB v. Brown, 
6 Vet. App. 35, 38 (1993) (Applicable law provides that 
absent a waiver, a claimant seeking a disability rating 
greater than assigned will generally be presumed to be 
seeking the maximum benefit allowed by law and regulation, 
and that a claim remains in controversy where less than the 
maximum available benefits are awarded).

As no Statement of the Case appears to have been issued, the 
claim remains pending in appellate status (see 38 C.F.R. 
§ 3.160(c)) and requires further action by the RO.  
38 U.S.C.A. § 7105; 38 C.F.R. § 19.26; see also Manlincon v. 
West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Provide the veteran a Statement of the 
Case addressing the issue of entitlement 
to an increased initial evaluation of 
seasonal allergic rhinitis (claimed as 
seasonal allergies), currently 10 percent 
disabling and entitlement to an increased 
initial evaluation of a low back strain, 
(claimed as lower back disability), 
currently 40 percent disabling. Include 
notice of the time limit within which an 
adequate substantive appeal must be filed 
in order to perfect an appeal of this 
issue. Thereafter, the issue is to be 
returned to the Board only if an adequate 
and timely substantive appeal is filed.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure. The veteran need 
take no action until he is so informed. He has the right to 
submit additional evidence and argument on the matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

The purpose of this REMAND is to comply with all due process 
considerations. No inference should be drawn regarding the 
final disposition of these claims as a result of this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


